DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the RCE/amendment, arguments and remarks, filed on 6/29/2022, in which claim(s) 2 and 4-18 is/are presented for further examination.
Claim(s) 11, 14 and 15 has/have been amended.
Claim(s) 1 and 3 has/been cancelled or has/have been previously cancelled.
Claim(s) 17 and 18 has/have been added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2022 has been entered.

Response to Amendments
Applicant’s amendment(s) to claim(s) 11, 14 and 15 has/have been accepted.  Support was found in at least [0006], [0013], [0038] and [0060] of the specification.
Applicant’s addition(s) of claim(s) 17 has/have been accepted.  Support was found in at least [0006], [0013] and [0060] of the specification and Fig. 1.
Applicant’s addition(s) of claim(s) 18 has/have been accepted.  Support was found in at least [0013], [0015] and [0060] of the specification and Fig. 1.
The examiner thanks applicant’s representative for pointing out where s/he believes there is support for the amendment(s).

Response to Arguments
Applicant’s arguments with respect to claim(s) 2 and 4-18, filed on 6/29/2022, have been fully considered but they are not persuasive.

Applicant’s arguments with respect to the rejections of claim(s) 2 and 4-18 under 35 U.S.C. 103, see the middle of page 12 to the middle of page 16 of applicant’s remarks, filed on 6/29/2022, have been fully considered but they are not persuasive.
Applicant is merely arguing the newly added limitations in the claim that were not previously presented.  The examiner respectfully disagrees.  Please see the corresponding section of the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 10, 11, 13-15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al., US 2019/0294588 A1 (hereinafter “Xu”) in view of Stringer-Calvert et al., US 2004/0073530 A1 (hereinafter “Stringer”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 11, 14 and 15
Xu discloses a method of performing deduplication, the method comprising:
applying an ownership model in assigning digest values to processing nodes configured for active-active writing to a storage object by performing an operation that distinguishes a first class of digest values from a second class of digest values, the first class of digest values assigned to a first processing node and the second class of digest values assigned to a second processing node (Xu, [0107], see improve deduplication speed by deduplication processing concurrently on text subsets; Xu, [0108], see sending text subset to a corresponding device that performs text deduplication and allocating the text subsets to a plurality of devices so that each device receives different text subsets and preforms deduplication processing on the received text subsets in a parallel; and Xu, [0110], see text are classified into corresponding index keywords, where each index keyword may be used as a key for a hash and all the to-be-deduplicated texts are allocated to corresponding machine nodes according to the hash values [i.e., digest values for the corresponding processing node], where each worker node only needs to be responsible for deduplication work of a local machine);
performing deduplication lookups by the first processing node for digest values belonging to the first class (Xu, [0110], see all the to-be-deduplicated texts are allocated to corresponding machine nodes according to the hash values [i.e., digest values for the corresponding processing node], where each worker node only needs to be responsible for deduplication work of a local machine);
directing the second processing node to perform deduplication lookups for digest values belonging to the second class (Xu, [0110], see all the to-be-deduplicated texts are allocated to corresponding machine nodes according to the hash values [i.e., digest values for the corresponding processing node], where each worker node only needs to be responsible for deduplication work of a local machine); and

Stringer discloses dynamically modifying the ownership model to account for changing processor availability of the first processing node and the second processing node (Stringer, [0022], see the delegator may delegate control to at least one node functioning as a delegate. One or more of the delegate nodes may further delegate to other delegate nodes. It is contemplated that delegates may exchange authority/control with each other over a subset of the resources previously delegated; Stringer, [0023], see delegation may be based upon a request from the delegate or a computation that utilizes factors such as processor load, communication bandwidth, resource availability, and resource contention. Delegation may also be dynamically adjusted, such dynamic adjustment based on a plurality of factors; and Stringer, [0024], see a delegator 100 initially has full control over the dataset 50. At some point after the establishment of dataset 50, control over at least a portion of the dataset such as subset 51 is delegated to the delegate 200. While delegate 200 is acting as the delegate of delegator 100, delegator 100 refrains from exercising its full authority over data subset 51. Thus, any request to update the data subset 51 received by delegator 100 from requestor 300 will be refused unless delegate 200 authorizes the update. Thus, the delegator 100 has delegated control over the dataset 50 to the delegate 200).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Stringer’s teachings to Xu’s system.  A skilled artisan would have been motivated to do so in order to have better performance and higher reliability for information consumers, see Stringer, [0003].  In addition, both/all of the references (Xu and Stringer) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as data processing.  This close relation between/among the references highly suggests an expectation of success.
Claim(s) 14 and 15 recite(s) similar limitations to claim 11 and is/are rejected under the same rationale.

With respect to claim 14, Xu discloses a system comprising:
persistent storage storing a storage object (Xu, [0204], see memory);
a first processing node (Xu, [0110], see machine nodes), including processing circuitry and memory, configured to read to and write from the persistent storage (Xu, [0197], see processors and memories);
a second processing node (Xu, [0110], see machine nodes), including processing circuitry and memory, configured to read to and write from the persistent storage, the first and second processing nodes configured for active-active writing to the storage object (Xu, [0197], see processors and memories); and
a communications link between the first and second processing nodes (Xu, [0198], see wireless communication).

With respect to claim 15, Xu discloses a computer program product comprising a non-transitory computer-readable storage medium storing a set of instructions (Xu, [0204], see memory).

Claim 6
With respect to claim 6, the combination of Xu and Stringer discloses wherein assigning digest values to processing nodes includes:
assigning digest values satisfying a first set of patterns to the first processing node (Xu, [0110], see text [i.e., blocks] are classified into corresponding index keywords, where each index keyword may be used as a key for a hash and all the to-be-deduplicated texts are allocated to corresponding machine nodes according to the hash values [i.e., digest values for the corresponding processing node], where each worker node only needs to be responsible for deduplication work of a local machine); and
assigning digest values satisfying a second disjoint set of patterns to the second processing node (Xu, [0110], see text [i.e., blocks] are classified into corresponding index keywords, where each index keyword may be used as a key for a hash and all the to-be-deduplicated texts are allocated to corresponding machine nodes according to the hash values [i.e., digest values for the corresponding processing node], where each worker node only needs to be responsible for deduplication work of a local machine).

Claim 10
With respect to claim 10, the combination of Xu and Stringer discloses wherein assigning digest values to processing nodes includes:
assigning odd digest values to one of the first processing node and the second processing node (Xu, [0110], see text [i.e., blocks] are classified into corresponding index keywords, where each index keyword may be used as a key for a hash and all the to-be-deduplicated texts are allocated to corresponding machine nodes according to the hash values [i.e., digest values for the corresponding processing node], where each worker node only needs to be responsible for deduplication work of a local machine; Note: How the values are assigned is a design choice); and
assigning even digest values to the other of the first processing node and the second processing node (Xu, [0110], see text [i.e., blocks] are classified into corresponding index keywords, where each index keyword may be used as a key for a hash and all the to-be-deduplicated texts are allocated to corresponding machine nodes according to the hash values [i.e., digest values for the corresponding processing node], where each worker node only needs to be responsible for deduplication work of a local machine; Note: How the values are assigned is a design choice).

Claim 13
With respect to claim 13, the combination of Xu and Stringer discloses wherein the operation that distinguishes the first class of digest values from the second class of digest values further distinguishes the first class of digest values and the second class of digest values from a third class of digest values, the third class of digest values assigned to a third processing node (Xu, [0110], see all the to-be-deduplicated texts are allocated to corresponding machine nodes according to the hash values [i.e., digest values for the corresponding processing node], where each worker node only needs to be responsible for deduplication work of a local machine); and
wherein the method further comprises performing deduplication lookups by the third processing node for digest values belonging to the third class (Xu, [0110], see all the to-be-deduplicated texts are allocated to corresponding machine nodes according to the hash values [i.e., digest values for the corresponding processing node], where each worker node only needs to be responsible for deduplication work of a local machine).

Claim 17
With respect to claim 17, the combination of Xu and Stringer discloses further comprising:
limiting cached digests stored in cache of the first processing node to digests for which the ownership model has assigned the first processing node as owner; and
limiting cached digests stored in cache of the second processing node to digests for which the ownership model has assigned the second processing node as owner (Stringer, [0022], see the delegator may delegate control to at least one node functioning as a delegate. One or more of the delegate nodes may further delegate to other delegate nodes. It is contemplated that delegates may exchange authority/control with each other over a subset of the resources previously delegated; Stringer, [0023], see delegation may be based upon a request from the delegate or a computation that utilizes factors such as processor load, communication bandwidth, resource availability, and resource contention. Delegation may also be dynamically adjusted, such dynamic adjustment based on a plurality of factors; and Stringer, [0024], see a delegator 100 initially has full control over the dataset 50. At some point after the establishment of dataset 50, control over at least a portion of the dataset such as subset 51 is delegated to the delegate 200. While delegate 200 is acting as the delegate of delegator 100, delegator 100 refrains from exercising its full authority over data subset 51. Thus, any request to update the data subset 51 received by delegator 100 from requestor 300 will be refused unless delegate 200 authorizes the update. Thus, the delegator 100 has delegated control over the dataset 50 to the delegate 200).

Claim 18
With respect to claim 18, the combination of Xu and Stringer discloses wherein the first processing node and the second processing node both have access to a shared deduplication database stored in persistent storage that is accessible to both the first processing node and the second processing node, and wherein the shared deduplication database stores both (i) a set of digests for which the ownership model has assigned the first processing node as the owner and (ii) a set of digests for which the ownership model has assigned the second processing node as the owner (Xu, [0049], see global deduplication meaning all deduplication processors/nodes have to have access to a central storage of all the deduplication values to compare against; Stringer, [0022], see the delegator may delegate control to at least one node functioning as a delegate. One or more of the delegate nodes may further delegate to other delegate nodes. It is contemplated that delegates may exchange authority/control with each other over a subset of the resources previously delegated; Stringer, [0023], see delegation may be based upon a request from the delegate or a computation that utilizes factors such as processor load, communication bandwidth, resource availability, and resource contention. Delegation may also be dynamically adjusted, such dynamic adjustment based on a plurality of factors; and Stringer, [0024], see a delegator 100 initially has full control over the dataset 50. At some point after the establishment of dataset 50, control over at least a portion of the dataset such as subset 51 is delegated to the delegate 200. While delegate 200 is acting as the delegate of delegator 100, delegator 100 refrains from exercising its full authority over data subset 51. Thus, any request to update the data subset 51 received by delegator 100 from requestor 300 will be refused unless delegate 200 authorizes the update. Thus, the delegator 100 has delegated control over the dataset 50 to the delegate 200; Note: All delegates can access the dataset based on how the delegator doles out control).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Stringer in further view of Mitra et al., US 2012/0254565 A1 (hereinafter “Mitra”).

Claim 2
Claim 2 incorporates all of the limitations above.
Mitra discloses wherein directing the second processing node to perform deduplication lookups for digest values belonging to the second class includes:
accumulating digest values belonging to the second class into a memory page until the memory page is full (Mitra, [0052], see segments are stored and once full are migrated to target storage); and
sending the memory page across a communications link from the first processing node to the second processing node once the memory page is full (Mitra, [0027], see communicatively coupled to the storage system; and Mitra, [0052], see segments are stored and once full are migrated to target storage, where in order to migrate the segments a communications link must be established).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Mitra’s teachings to the combination of Xu and Stringer.  A skilled artisan would have been motivated to do so in order to effectively scale file system capacity, see Mitra, [0003]-[0005].  In addition, both/all of the references (Xu, Stringer and Mitra) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as data processing.  This close relation between/among the references highly suggests an expectation of success.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Stringer in further view of Kimmel et al., US 2015/0205680 A1 (hereinafter “Kimmel”).

Claim 4
Claim 4 incorporates all of the limitations above.
Kimmel discloses wherein performing deduplication lookups by the first processing node includes searching a first cached portion of a shared deduplication database, the first cached portion being stored on the first processing node (Kimmel, [0043] and [0044], see matching keys); and
wherein performing deduplication lookups by the second processing node includes searching a second cached portion of the shared deduplication database, the second cached portion being stored on the second processing node (Kimmel, [0043] and [0044], see matching keys).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Kimmel’s teachings to the combination of Xu and Stringer.  A skilled artisan would have been motivated to do so in order to more efficiently log and checkpoint, see Kimmel, [0005].  In addition, both/all of the references (Xu, Stringer and Kimmel) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as data processing.  This close relation between/among the references highly suggests an expectation of success.

Claim 5
With respect to claim 5, the combination of Xu, Stringer and Kimmel discloses wherein the shared deduplication database is stored on persistent storage shared by the first and second processing nodes (Kimmel, [0031], see entire cluster organized as one large pool of storage); and
wherein the method further comprises synchronizing the shared deduplication database with the first cached portion of the shared deduplication database and the second cached portion of the shared deduplication database (Kimmel, [0036], see synchronization).

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Stringer in further view of Ramarao, US 8,751,763 B1 (hereinafter “Ramarao”).

Claim 7
Claim 7 incorporates all of the limitations above.
Ramarao discloses wherein each digest values satisfying the first set of patterns includes a prefix of predefined length that satisfies the first set of patterns and each digest values satisfying the second set of patterns includes a prefix of the predefined length that satisfies the second set of patterns (Ramarao, Col. 13, lines 14-51, see hash prefixes, where, in the example, “Hpfx” shows a prefix with a length of 4 and where data blocks with this prefix are allocated to a corresponding bucket/part of the hash table and where other prefixes not “Hpfx” would be allocated to their respective parts of the hash table).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Ramarao’s teachings to the combination of Xu and Stringer.  A skilled artisan would have been motivated to do so in order to perform efficient deduplication of file blocks while at the same time implementing other operations at high efficiency, see Ramarao, Col. 2, lines 36-48.  In addition, both/all of the references (Xu, Stringer and Ramarao) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as data processing.  This close relation between/among the references highly suggests an expectation of success.

Claim 8
With respect to claim 8, the combination of Xu, Stringer and Ramarao discloses wherein performing deduplication lookups is done with reference to a shared database, the database being arranged as a set of buckets, each bucket being assigned to store digest values that have a corresponding prefix of the predefined length (Ramarao, Col. 13, lines 14-51, see hash prefixes, where, in the example, “Hpfx” shows a prefix with a length of 4 and where data blocks with this prefix are allocated to a corresponding bucket/part of the hash table and where other prefixes not “Hpfx” would be allocated to their respective parts of the hash table).

Claim 9
With respect to claim 9, the combination of Xu, Stringer and Ramarao discloses wherein the method further includes modifying the first set of patterns and the second set of patterns based on changing workloads between the first and second processing nodes (Ramarao, Col. 13, lines 14-51, see hash prefixes, where, in the example, “Hpfx” shows a prefix with a length of 4 and where data blocks with this prefix are allocated to a corresponding bucket/part of the hash table and where other prefixes not “Hpfx” would be allocated to their respective parts of the hash table).

Claim(s) 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Stringer in further view of Dain et al., US 2017/0255525 A1 (hereinafter “Dain”).

Claim 12
Claim 12 incorporates all of the limitations above.
Dain discloses wherein the method further comprises:
receiving another set of write requests at the second processing node directed at addresses within the storage object (Dain, Fig. 4, see 402 “Receive new data to be back up”);
hashing, by the second processing node, the blocks defined by the other set of write requests to generate another plurality of digest values (Xu, [0110], see text [i.e., blocks] are classified into corresponding index keywords, where each index keyword may be used as a key for a hash and all the to-be-deduplicated texts are allocated to corresponding machine nodes according to the hash values [i.e., digest values for the corresponding processing node], where each worker node only needs to be responsible for deduplication work of a local machine);
applying the ownership model by the second processing node to the other plurality of digest values, thereby creating a third set of digest values belonging to the first class and a fourth set of digest values belonging to the second class (Xu, [0110], see all the to-be-deduplicated texts are allocated to corresponding machine nodes according to the hash values [i.e., digest values for the corresponding processing node], where each worker node only needs to be responsible for deduplication work of a local machine);
performing deduplication lookups by the second processing node for digest values belonging to the fourth set (Xu, [0110], see all the to-be-deduplicated texts are allocated to corresponding machine nodes according to the hash values [i.e., digest values for the corresponding processing node], where each worker node only needs to be responsible for deduplication work of a local machine);
by the second processing node, directing the first processing node to perform deduplication lookups for digest values belonging to the third set (Xu, [0110], see all the to-be-deduplicated texts are allocated to corresponding machine nodes according to the hash values [i.e., digest values for the corresponding processing node], where each worker node only needs to be responsible for deduplication work of a local machine); and
fulfilling the other set of write requests by the second processing node, including, for each digest value of the third or fourth set that produced a deduplication match from deduplication lookups by the first or second processing node, respectively, adjusting metadata of the storage object without writing, to persistent storage, the block from which that digest value was created (Dain, [0067], see the comparison module then compares 412 the strong hash of the new data chunk with the strong hash of the similar data chunk and determines 414 if the strong hashes match. If yes, this is indicative of the new data chunk being duplicative of a chunk that is already stored. The migration module updates 416 the storage location of the chunk by updating, for example, a metadata pointer that identifies where the chunk is located so that an information handling device that later requests the new data chunk is able to retrieve the new data chunk; and Dain, Fig. 4, see 404 “Perform pattern match on new data”, 412 “Compare strong hash”, 414 “Strong has match?” and 416 “Yes – Update storage location”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Dain’s teachings to the combination of Xu and Stringer.  A skilled artisan would have been motivated to do so in order to support deduplication in hybrid clouds, see Dain, [0003].  In addition, both/all of the references (Xu, Stringer and Dain) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as data processing.  This close relation between/among the references highly suggests an expectation of success.

Claim 16
Claim 16 incorporates all of the limitations above.
Dain discloses wherein the method further comprises fulfilling write requests received by the first processing node by the first processing node adjusting metadata with reference to the deduplication matches sent from the second processing node (Dain, [0067], see the comparison module then compares 412 the strong hash of the new data chunk with the strong hash of the similar data chunk and determines 414 if the strong hashes match. If the comparison module determines 414 that the strong hashes do not match, this is indicative of a new data chunk that is not duplicative, and the migration module stores 418 the new data by migrating the new data chunk to one or more local or remote data repositories; and Dain, Fig. 4, see 404 “Perform pattern match on new data”, 412 “Compare strong hash”, 414 “Strong has match?” and 418 “No – Store new data”).  See claim 12 above for the motivation to combine.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Rishabh et al., 2018/0357105, for dynamic model-based access right predictions;
– Patel et al., CN 102119544, for supporting multiple coordination of human body area networks;
– Suchter et al., 2015/0006716, for dynamic resource monitoring and allocation in a cluster system;
– Suchter et al., 8,706,798, for dynamic resource monitoring and allocation in a cluster system; and
– Peng et al., CN 101605144, for throughput optimizing method of web software system.
Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396. The examiner can normally be reached M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: August 9, 2022
/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152